CRAWLEY, Judge,
concurring in the result.
I agree with the discussion of the applicable legal principles. However, I conclude that AIa.Code 1975, § 30-3-4.1, is per se, or facially, unconstitutional. The opinion recognizes that a fit parent has a fundamental right “in the absence of harm or potential harm to the child” to determine when a grandparent may visit his or her child and that § 30-3-4.1 is not narrowly tailored to protect that fundamental right. 812 So.2d at 372. I agree with that reasoning except for the phrase I quoted above — “in the absence of harm or potential harm to the child.” Our state has a procedure for protecting children from harm — the invocation of dependency jurisdiction. See Ala.Code 1975, § 12-15-1 et seq., and § 26-18-1 et seq. See also my opinion concurring in the result in J.S. v. D.W., [Ms. 2990431, May 4, 2001] — So.2d-(Ala.Civ.App.2001).